1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        STEPHANIE CHAVEZ,                No.   2:18-cv-03137-JAM-AC
         individually, and on behalf of
10       other members of the general
         public similarly situated,
11                                        ORDER GRANTING DEFENDANT’S
                     Plaintiff,           MOTION TO DISMISS
12
             v.
13
         RSCR CALIFORNIA, INC., d/b/a
14       RESCARE, INC., a Delaware
         corporation; and DOES 1
15       through 100, inclusive,
16                   Defendants.
17
             Plaintiff Stephanie Chavez (“Chavez” or “Plaintiff”) brings
18
     this putative class action against RSCR California, Inc.
19
     (“ResCare” or “Defendant”) for violations of California labor
20
     law, including failing to compensate Chavez and other non-exempt
21
     employees for all hours worked, missed meal periods, and missed
22
     rest breaks.     First Amended Compl. (“FAC”), ECF No. 5.   Defendant
23
     moves to dismiss.     Mot., ECF No. 8.
24
             For the reasons set forth below, the Court GRANTS
25
     Defendant’s motion.1
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 5, 2019.
                                      1
1            I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2         Plaintiff Stephanie Chavez, a resident of California, worked

3    as a healthcare aide in Defendant RSCR California, Inc.’s

4    HomeCare Services line of business from June 2017 until March

5    2018.   FAC ¶¶ 3, 18.     Chavez’s main job duty was to perform

6    personal care tasks for clients, including assisting with:

7    personal hygiene and grooming; laundry and housekeeping;

8    transportation; errands; and cooking.      Id. ¶ 18.   Chavez alleges

9    that ResCare classified her as a non-exempt employee and payed

10   her hourly. Id. ¶ 19.     Chavez further alleges that ResCare had

11   the authority to hire and terminate her, set work rules and

12   conditions governing her employment, and to supervise her daily

13   employment activities.     Id. ¶ 20.

14        Chavez alleges ResCare failed to compensate her for missed

15   meal periods.     Id. ¶ 19.   Specifically, Chavez alleges ResCare

16   required her to remain on-call to be assigned to a client when

17   she was not attending to her regular clients; did not authorize

18   and permit her to take meal periods while on-call; required her

19   to work during meal periods in order to monitor, assist, and

20   respond to clients when necessary; and never informed her of her
21   meal period rights.      Id. ¶ 46.

22        Similarly, Chavez alleges ResCare did not permit her to take

23   rest periods while on call; required her to work during rest

24   periods in order to monitor, assist, and respond to clients when

25   necessary; required her to take on-duty rest periods by

26   restricting the types of activities she could engage in during
27   her rest periods; and failed to inform her of her right to rest

28   periods.     Id. ¶ 55.
                                          2
1         Additionally, Chavez alleges ResCare failed to pay minimum

2    wages when it did not compensate her for (1) travel time,

3    including travel to and from clients’ homes and while performing

4    errands for clients, and (2) time spent on-call, when she was

5    required to immediately respond to ResCare’s calls and promptly

6    report to the client’s home.   Id. ¶¶ 19, 61.

7         Chavez further alleges she did not receive all wages owed at

8    the time of her termination, did not receive accurate wage

9    statements, and was not reimbursed for necessary business-related

10   expenses.   Id. ¶¶ 29–31.   Chavez alleges ResCare intentionally

11   and willfully failed to pay her, at her termination, for wages,

12   earned and unpaid, including for travel time, on-call time, and

13   premium wages for failing to authorize and permit legally

14   mandated meal and rest periods.    Id. ¶ 65.       Chavez alleges wage

15   statements furnished by ResCare were inaccurate because, among

16   other things, they failed to include the total number of hours

17   she worked by excluding hours for travel time and on-call time.

18   Id. ¶ 71.   Additionally, Chavez alleges that ResCare

19   intentionally and willfully failed to reimburse her necessary

20   business-related expenses and costs including for the purchase of
21   personal protective equipment such as sanitary gloves, for the

22   use of her personal vehicle to perform errands for clients, and

23   for the use of her personal cellular phones to communicate with

24   ResCare and to record work time.       Id. ¶ 78.

25        Defendant RSCR California, Inc. is incorporated under the

26   laws of the State of Delaware and maintains its principal place
27   of business in the State of Kentucky.      Eisenmenger Decl. to

28   Notice of Removal, ECF No. 1-4, ¶ 2.
                                        3
1          On October 19, 2018, Chavez filed the Complaint against

2    ResCare in the Superior Court of the State of California, County

3    of San Joaquin (Case No. STK-CV-UDE-2018-13135), alleging class

4    claims for violations of the California Labor Code and California

5    Business & Professions Code.    Compl., EFC No. 1, at 17-38.

6    ResCare removed the case to federal court on December 3, 2018,

7    alleging jurisdiction under CAFA.     Notice of Removal, ECF No. 1,

8    at 1-15; 28 U.S.C. § 1332(d).

9          On December 17, 2018, Chavez filed the operative First

10   Amended Complaint, bringing six causes of action against ResCare

11   for purported violations of the following sections of the

12   California Labor Code: (1) §§ 226.7 and 512(a) (unpaid meal

13   period premiums); (2) § 226.7 (unpaid rest period premiums);

14   (3) §§ 1194, 1197, and 1197.1 (unpaid minimum wages);

15   (4) §§ 201 and 202 (final wages not timely paid); (5) § 226(a)

16   (non-compliant wage statements); and (6) §§ 2800 and 2802

17   (unreimbursed business expenses).     FAC.   Chavez also asserts a

18   claim under California’s Unfair Competition Law (“UCL”).        Id;

19   Cal. Bus. & Prof. Code § 17200.     Chavez brings the FAC on behalf

20   of a putative class consisting of “[a]ll current and former non-
21   exempt employees who worked for any of the Defendants within the

22   State of California at any time during the period from four years

23   preceding the filing of this Complaint to final judgment.”       FAC ¶

24   11.   Chavez has clarified the putative class period would run

25   from October 19, 2014 to the present.      ECF No. 13, at 1.

26         ResCare moves to dismiss the First Amended Complaint, in its
27   entirety, for failure to state a claim.      Mot., ECF No. 8.   Chavez

28   opposes the motion.   Opp’n, ECF No. 14.
                                       4
1                               II.   OPINION

2         A.    Unpaid Meal and Rest Period Claims

3               1.    Failure to State a Claim

4         ResCare contends that the unpaid meal and rest period claims

5    must be dismissed because Chavez only relays the generic work-

6    related tasks she allegedly performed during her meal and/or rest

7    periods, and fails to allege any specific instance she was denied

8    such breaks or how ResCare operated to actually prevent or deny

9    her those meal and/or rest periods.    Mot. at 11-13.

10        While Chavez does allege certain facts “consistent with” the

11   denial of meal and rest periods, the allegations in the complaint

12   “stop[] short of the line between possibility and plausibility of

13   entitlement to relief.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

14   (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557

15   (2007)).   Chavez states why she was allegedly prevented from

16   taking meal or rest breaks, for example alleging that ResCare

17   required her to “work during meal [and rest] periods in order to

18   monitor, assist, and respond to clients when necessary.”     FAC ¶¶

19   46, 55.    But Chavez fails to describe what ResCare actually told

20   her or did to interfere with those breaks, alleging only that
21   ResCare “did not authorize and permit [her] to take meal [and

22   rest] periods while on-call.”    FAC ¶¶ 46, 55.   These allegations

23   are factually lacking and border on wholly conclusory.

24        Additionally, Chavez’s failure to plead at least one

25   occasion on which she was impeded from taking a meal or rest

26   break likely runs afoul of the Ninth Circuit’s decision in
27   Landers v. Quality Communications, Inc., 771 F.3d 638 (9th Cir.

28   2014), as amended (Jan. 26, 2015).     See Landers, at 645–46
                                        5
1    (holding that “at a minimum, a plaintiff asserting a violation of

2    the FLSA overtime provisions must allege that she worked more

3    than forty hours in a given workweek without being compensated

4    for the hours worked in excess of forty during that week.”);

5    Bush v. Vaco Tech. Servs., LLC, No. 5:17-cv-05605-BLF, 2018 WL

6    2047807, at *8 (N.D. Cal. May 2, 2018) (finding the reasoning of

7    Landers, based on the Ninth Circuit’s reading of Twombly and

8    Iqbal, persuasive in determining overtime claim asserted under

9    the California Labor Code); see also Guerrero v. Halliburton

10   Energy Servs., Inc., No. 1:16-CV-1300-LJO-JLT, 2016 WL 6494296,

11   at *6 (E.D. Cal. Nov. 2, 2016) (collecting district court cases

12   applying Landers standard to meal and rest period claims under

13   the California Labor Code).    Moreover, Chavez never actually

14   alleges she personally worked any shift that was long enough to

15   trigger meal and rest period obligations.

16            2.       “Personal Attendant” Exemption

17       ResCare further argues Chavez’s meal and rest period claims

18   must be dismissed pursuant to Industrial Welfare Commission Wage

19   Order No. 15–2001 (“Wage Order 15”) (codified at 8 Cal. Code

20   Regs. § 11150).    Mot. at 13-14.   Under Wage Order 15, “personal
21   attendants” are exempt from meal and rest period requirements.

22   Wage Order 15, § 1(B).    A “personal attendant” is defined as “any

23   person employed by . . . any third party employer recognized in

24   the health care industry to work in a private household, to

25   supervise, feed, or dress a child or person who by reason of

26   advanced age, physical disability, or mental deficiency needs
27   supervision.   The status of ‘personal attendant’ shall apply when

28   no significant amount of work other than the foregoing is
                                         6
1    required.”       Wage Order 15, § 2(J).    The Department of Labor

2    Standards Enforcement (DLSE) has interpreted “significant amount”

3    of work under the regulation to mean an amount exceeding 20

4    percent of the total hours worked.        DLSE Opinion Letter

5    2005.11.23, at 2, n.3.

6          Chavez alleges in the complaint that, as a home healthcare

7    aide, her “main job duty was to perform personal care tasks for

8    clients, including: assisting with personal hygiene and grooming;

9    performing laundry and housekeeping; transportation; running

10   errands; and cooking.”       FAC ¶ 18.    These job duties are fully

11   consistent with those of a personal attendant under Wage Order

12   15.   DLSE Opinion Letter 2005.11.23, at 3.        However, Chavez would

13   fall outside the definition of a personal attendant if more than

14   20 percent of her total hours worked were on “general

15   housekeeping duties” unrelated to the independent living of the

16   child or person or which cannot be performed by that child or

17   person.    Id.     But Chavez never alleges she spent more than 20

18   percent of her working time on such unrelated, general

19   housekeeping activities.

20         Thus, taking the facts as alleged, this Court concludes
21   Chavez is a “personal attendant” and is thereby exempt from meal

22   and rest period requirements.

23         Accordingly, Chavez’s claims for unpaid meal and rest period

24   premiums are dismissed without prejudice.

25         B.     Unpaid Minimum Wage Claim

26         ResCare argues Chavez’s claim for unpaid minimum wages is
27   defective because it is “entirely void of substantive factual

28   allegations.”       Mot. at 15.   Chavez does identify the tasks for
                                           7
1    which she allegedly was not paid: travel time and on-call time.

2    FAC ¶ 61.   But Chavez fails to provide any other factual detail

3    regarding the travel time and on-call time sufficient to state a

4    plausible claim for non-payment of minimum wages.     Iqbal, 556

5    U.S. at 678 (noting that the “plausibility standard . . . asks

6    for more than a sheer possibility that a defendant has acted

7    unlawfully.”); Twombly, 550 U.S. at 570.

8          Thus, Chavez’s claim for unpaid minimum wages is dismissed

9    without prejudice.

10         C.    Final Wages Not Timely Paid and Non-Compliant Wage

11               Statement Claims

12         ResCare contends that Chavez’s claims for wages not timely

13   paid and non-compliant wage statements are both themselves

14   inadequately-pled and premised upon her inadequately-pled claims

15   for unpaid minimum wages, rest periods, and meal periods.

16   Mot. at 16-17.    This Court agrees.   Each claim is supported by a

17   sole, conclusory allegation in the complaint.    FAC ¶¶ 65, 71.

18   These causes of action are also dependent on Chavez’s claims of

19   unpaid wages for travel time and on-call time, rest periods, and

20   meal periods, but, as discussed above, the complaint does not
21   present allegations sufficient to render those claims plausible.

22   Moreover, Chavez does not personally allege what wages she was

23   owed when her employment ended, or what wages were not included

24   in her final wage payment.     See Byrd v. Masonite Corp., No. 5:16-

25   cv-00035-JGB-KK, 2016 WL 756523, at *3 (C.D. Cal. Feb. 25, 2016).

26         Chavez’s claims for final wages not timely paid and non-
27   compliant wage statements are dismissed without prejudice.

28   ///
                                        8
1        D.      Unreimbursed Business Expenses Claim

2        ResCare similarly moves to dismiss Chavez’s claim for

3    unreimbursed business expenses as inadequately pled.    Chavez

4    alleges the expenses include the purchase of personal protective

5    equipment such as sanitary gloves, the use of personal vehicles

6    to perform errands for clients, and the use of personal cellular

7    phones to communicate with ResCare and to record work time.

8    FAC ¶ 78.    However, Chavez fails to provide a single instance

9    when such a cost was actually incurred and not reimbursed.        See

10   Franke v. Anderson Merchandisers LLC, No. 2:17-cv-03241-DSF-AFM,

11   2017 WL 3224656, at *7 (C.D. Cal. July 28, 2017).

12       Chavez’s claim for unreimbursed business expenses is

13   dismissed without prejudice.

14       E.      UCL Claim

15       Chavez’s UCL claim is predicated on her preceding causes of

16   action for violations of the California Labor Code.     Because

17   Chavez has failed to sufficiently plead these underlying causes

18   of action, her cause of action for a UCL violation is also

19   dismissed without prejudice.

20
21                              III.   ORDER

22       For the reasons set forth above, this Court GRANTS

23   Defendant’s Motion to Dismiss.    ECF No. 8.   However, because

24   amendment is not futile, this Court grants Plaintiff leave to

25   amend.   Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051-

26   52 (9th Cir. 2003) (“Dismissal with prejudice and without leave
27   to amend is not appropriate unless it is clear . . . that the

28   complaint could not be saved by amendment.”).
                                        9
1        If Plaintiff elects to amend her complaint, Plaintiff shall

2    file a Second Amended Complaint within twenty days of this Order.

3    Defendant’s responsive pleading is due twenty days thereafter.

4        IT IS SO ORDERED.

5    Dated: March 25, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     10
